 

Bone Biologics Corporation

 

August 11, 2015

 

To: Musculoskeletal Transplant Foundation (“MTF”)

 

Re: Side Letter Agreement (the “Agreement”)

 



1. Reference is made herein to the Letter Agreement, dated September 7, 2014
(the “Letter Agreement”), by and among Bone Biologics Corporation (formerly
known as Bone Biologics, Inc., “the “Company”), MTF and AFH. Terms used but not
defined herein have the meaning set forth in the Letter Agreement. Pursuant to
the Letter Agreement, MTF is to receive restricted shares of the Company equal
to and not to exceed 2.5% of the fully diluted shares of the Company at the time
of the completion of the Milestone Targets. Notwithstanding that all of the
Milestone Targets have not been reached, and in consideration for the support
and cooperation of MTF in trying to reach the Milestone Targets and the closing
of certain financings, including the conversion of debt by MTF in order to
facilitate certain financings, the Company hereby authorizes the issuance of
Company shares to MTF in the amount of 2.5% of the fully diluted shares of the
Company, Eight Hundred Sixty Seven Thousand One Hundred Sixty-Three (867,163)
shares.

 

2. This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to the conflicts of laws
principles thereof. Each party hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the courts of the State of Delaware
and of the United States of America located in the State of Delaware for any
disputes, controversies, or claims arising out of or relating to this Agreement
and the transactions contemplated hereby. The parties hereby irrevocably waive
any objection to jurisdiction and venue for any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The parties agree to submit to the in personam
jurisdiction of such courts. The prevailing party in any such dispute shall be
entitled to recover from the other party its reasonable attorneys’ fees, costs
and expenses.

 

3. This Agreement may be signed in two or more counterparts, each of which shall
constitute an original, and all of which together shall constitute one and the
same agreement. The exchange of copies of this Agreement and of signature pages
by facsimile transmission or by email transmission in portable digital format,
or similar format, shall constitute effective execution and delivery of such
instrument(s) as to the parties and may be used in lieu of the original for all
purposes. Signatures of the parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures.

 

4. This Agreement and the Letter Agreement constitute the complete and entire
agreement between the parties pertaining to the subject matter contained herein
and supersedes all prior and contemporaneous discussions, negotiations,
understandings, agreements, representations, and understandings of the Parties,
whether oral or written, expressed or implied. Each of the Parties acknowledge
that no other party, nor any agent or attorney of any other party, has made any
promise, representation, or warranty whatsoever, express or implied, and not
contained herein, concerning the subject matter hereof to induce the party to
execute or authorize the execution of this Agreement, and acknowledges that the
party has not executed or authorized the execution of this instrument in
reliance upon any such promise, representation, or warranty not contained
herein.



 



 

   

 

Very truly yours,

 

BONE BIOLOGICS CORPORATION       By: /s/ Michael Schuler   Name: Michael Schuler
  Title: Chief Executive Officer  

 

Accepted and Agreed to:

     

THE MUSCULOSKELETAL TRANSPLANT FOUNDATION

      By: /s/ Michael Kawas   Name: Michael Kawas   Title: Chief Financial
Officer  

 



 

   

